DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 02/15/2022. Claims 1, 3-4, 6-8, 10-11, and 13-14  are pending and have been examined. 
Any previous objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
The Examiner of record has changed from Anup Chandora to Paras Shah.

Response to Amendments and Arguments
The Applicant has amended the independent claims by incorporation of claims 2+5 and 9+12. Claims 5 and 12 were previously indicated as Allowable Subject Matter subject to the overcoming of the 35 USC 101 abstract rejection. Claims 2 and 9 were not included in the 35 USC 101 abstract rejections. Hence, by way of the amendments made, the 35 USC101 rejection has been withdrawn by the Examiner. More specifically, claims 2 and 5 specifically provide a model creation of the sub-word embedding model and skip thought sentence embedding model based on the subword embedding training data and the skip-though sentence embedding training data and the generation of subword embedding vector. In other words, the claims provide limitations which describe how the models are created from training data in order to create a sentence embedding. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jennifer Song on 04/11/2022
 The application has been amended as follows: 
Please Replace Claim 1 with – 1. (Currently Amended) A sentence embedding method for outputting a sentence embedding result from an input sentence on the basis of subword embedding and skip-thoughts, the method comprising:
separating words of the input sentence for token separation;
extracting subwords from the words determined in the separating of words;
deriving subword embedding vector values by embedding the extracted subwords when the extracting of subwords is finished;
determining position encoding values by performing syntagma-based position encoding using fixed weights according to word positions in the input sentence after the deriving of subword embedding vector values in order for sentence embedding calculation; and
performing the sentence embedding calculation based on the subword embedding vector values and the position encoding values,
wherein the deriving subword embedding vector values comprises:
generating a subword table including a {word: subword set} dictionary and a {subword: vector value} table by separating the words and extracting the subwords from training text including consecutive sentence context;
generating subword embedding training data of {target word, contextual word} for subword embedding learning;
generating skip-thought sentence embedding training data of {target sentence, contextual sentence} for skip-thought sentence embedding learning; and
constructing a subword embedding and skip-thought sentence embedding integration model from the subword embedding training data and the skip-thought sentence embedding training data and generating the subword embedding vector values which are final training results, and
wherein the performing the sentence embedding calculation comprises multiplying the subword embedding vector values and the position encoding values together to output products and calculating an average of the products regarding the whole input sentence.

Please Replace Claim 8 with --8. (Currently Amended) A sentence embedding apparatus for outputting a sentence embedding result from an input sentence on the basis of subword embedding and skip-thoughts, the apparatus comprising:
a processor configured to:
separate words of the input sentence for token separation and extract subwords from the separated words;
derive subword embedding vector values by embedding the extracted subwords;
perform syntagma-based position encoding using fixed weights according to word positions in the input sentence in order to determine position encoding values for sentence embedding calculation; and
perform the sentence embedding calculation based on the subword embedding vector values and the position encoding values,
wherein the of the subword embedding vector values comprises 
generating a subword table including a {word: subword set} dictionary and a {subword: vector value} table by separating the words and extracting the subwords from training text including consecutive sentence context;
generating subword embedding training data of {target word, contextual word} for subword embedding learning;
generating skip-thought sentence embedding training data of {target sentence, contextual sentence} for skip-thought sentence embedding learning; and
constructing a subword embedding and skip-thought sentence embedding integration model from the subword embedding training data and the skip-thought sentence embedding training data and generating the subword embedding vector values which are final training results, and
wherein the of the sentence embedding calculation comprises: is 
multiplying the subword embedding vector values and the position encoding values together to output products; and 
calculating an average of the products regarding the whole input sentence.--

Please Replace Claim 11 with--11. (Currently Amended) The sentence embedding apparatus of claim 8, wherein the of the syntagma-based position encoding comprises applying differentiated weights to full morphemes and bound morphemes constituting the input sentence.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-8, 10-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Hashimoto teaches: a  sentence embedding method for outputting a sentence embedding result from an input sentence on the basis of subword embedding and skip-thoughts, the method comprising: separating words for token separation for an input sentence; (Hashimoto, Figure 1, Page 3, Paragraph 52: model 100 includes a token embedding processor [for separating words] that includes a token embedder and a decomposed token embedder [for token separation]; Figure 1: model 100 relies on inputs sentence_1 and sentence _2) (Hashimoto, Page 4, Paragraph 59: word embedder 202 maps the words in the sentence, when recognized, into the word embedding space 204 represented by a word embedding vector.); extracting subwords from the words determined in the separating of words; (Hashimoto, Figure 1, Page 3, Paragraph 52: Decomposed token embedder processes token decompositions [as extracted subwords] of the token at multiple scales) (Hashimoto, Page 4, Paragraph 59: The n-character-gram embedder 206 processes character substrings [as extracted subwords] of the word at multiple scales of substring length); deriving subword embedding vector values by embedding the extracted subwords when the extracting of subwords is finished; (Hashimoto, Figure 1, Page 3, Paragraph 52: Decomposed token embedder maps [as embeds] each processed token decomposition into an intermediate vector [as subword embedding vector values] representing a position in a token decomposition embedding space) (Hashimoto, Page 4, Paragraph 59: The n-character-gram embedder 206 maps [as embeds] each processed character substring into an intermediate vector [as subword embedding vector values] representing a position in the character embedding space 208); determining position encoding values by performing syntagma-based position encoding using fixed weights according to word positions in the sentence after the deriving of subword embedding vector values in order for sentence embedding calculation; and (Hashimoto, Figure 1, Page 3, Paragraph 52: Decomposed token embedder maps each processed token decomposition [as syntagma-based] into an intermediate vector representing a position [position encoding] in a token decomposition embedding space)(Hashimoto, Page 4, Paragraph 59: The n-character-gram embedder 206 maps each processed character substring [as syntagma-based] into an intermediate vector representing a position [position encoding] in the character embedding space 208) (Page 4, Paragraph 64: v(w) is the [as fixed] weight vector for the context word [based on its position]); performing sentence embedding calculation from the subword embedding vector values and the position encoding values. (Hashimoto, Figure 1, Page 3, Paragraph 52: Decomposed token embedder combines [as calculates] the intermediate vectors for each unique processed token decomposition to produce token decomposition embedding vectors [as combined word embedding vector values and the position encoding values] for each of the tokens) (Hashimoto, Page 4, Paragraph 60: The n-character-gram embedder combines the intermediate vectors [as word embedding vector values and the position encoding values] to produce element wise averages [as sentence embedding calculation] in the character embedding vector). Furthermore, Hashimoto teaches sentence embedding method of claim 1, wherein the subword embedding vector value derivation operation comprises:  generating a subword table including a {word: subword set} dictionary and a {subword: vector value} table by separating words and extracting subwords from training text including consecutive sentence context; (Hashimoto, Page 4, Paragraph 57: Character embedder 206  constructs [as generates] the vocabulary [as word-subword dictionary] of the character n-grams [as subword] in the training data [as training text] and assigns an embedding [as vector value] for each character n-gram; Figure 2, Page 4, Paragraph 57-58: character [as subword] embedding space 208 includes a 1, 2, 3 and 4-gram [as consecutive sentence context] embedding; example of character n-grams (n=l, 2, 3) of the word "Cat" [represent separated and extracted subwords]; each word is represented as word representation x [as word-subword-vector value table], 222, the concatenation of its corresponding word embedding 210 and character embedding 220; Page 4, Paragraph 63: vocabulary of the character n-grams is built on the training corpus, the case-sensitive English Wikipedia text [as training text]; Figure 1, Page 2, Paragraph 40: a part-of speech (POS) label embedding layer 104a/b and a chunk/chunking label embedding layer [as separating/extracting subwords] 106a/b produce POS/chunk label embedding vectors and state vectors [as subword vector values] for each of the words); generating subword embedding training data of {target word, contextual word} for subword embedding learning; (Hashimoto, Page 4, Paragraph 57: Character embedder 206  constructs [as generates] the vocabulary [as training data] of the character n-grams [as subword] in the training data and assigns an embedding for each character n-gram; Page 4, Paragraph 64: training corpus contains each word-context [as target-contextual word] pair); generating skip-thought sentence embedding training data of {target sentence, contextual sentence} for skip-thought sentence embedding learning; and (Hashimoto, Page 4, Paragraph 62: word embeddings [as sentence embedding training data] are trained using the skip-gram [as skip-thought sentence embedding learning] or the CBOW model with negative sampling; Page 4, Paragraph 64: for each word-context pair [as target-contextual sentence] in the training corpus, N negative context words are sampled using an objective function); constructing a subword embedding and skip-thought sentence embedding integration model from the subword embedding training data and the skip-thought sentence embedding training data and generating  subword embedding vector values which are final train results.  (Hashimoto, Page 4, Paragraph 56: character embedder 206 uses a skip-gram [as skip-thought] model to train the word embedding matrix [and] a continuous bag-of-words (CBOW) [as sub-word] model to train the character embedding matrix; character n-gram embeddings are learned using the same skip-gram objective function as the word vectors); Page 4, Paragraph 59: The n-character-gram embedder 206 combines the intermediate vectors for each unique processed character substring to produce character [as subword] embedding vectors as generated subword embedding vector valuesfor each of the words. Page 4, Paragraph 62: word embeddings [of integration model 100] are trained using the skip-gram or the CBOW model; Page 4, Paragraph 64: each input word in the skip-gram model is replaced with its corresponding average embedding of the character n-gram embeddings [as final train results of generated subword embedding vector values]. Also, these embeddings are fine-tuned during the joint training of the model 100 [as integration model] such that, during backpropagation, the gradients are used to update corresponding character n-gram embeddings.)
However, Hashimoto does not specifically disclose wherein the performing the sentence embedding calculation comprises multiplying the subword embedding vector values and the position encoding values together to output products and calculating an average of the products regarding the whole input sentence.
Dias et al. (“Author Profiling using Word Embeddings with Subword Information”) is cited to disclose subword models  and taken them into acorn for vector representations (See equation 1).
Ding et al. (“Learning Sentence Embeddings based on Weighted Contexts from Unlabelled Data”) is cited to disclose determining of sentence embedding  based on equation 6+7, which describes using word embeddings which are averaged out. However, Ding does not take into consideration position. 
Hence, none of the prior art either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in the independent claims. More specifically, the limitation of “wherein the performing the sentence embedding calculation comprises multiplying the subword embedding vector values and the position encoding values together to output products and calculating an average of the products regarding the whole input sentence” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see above section for newly cited NPL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/09/2022